Third District Court of Appeal
                               State of Florida

                     Opinion filed September 21, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0915
                        Lower Tribunal No. 12-8423
                           ________________


                            Lynette Logreira,
                                  Appellant,

                                     vs.

                             Efrain Logreira,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Marcia del
Rey, Judge.

     Nancy A. Hass, P.A., Nancy A. Hass (Fort Lauderdale), Nullman Law,
and Steven A. Nullman, for appellant.

      Davis Smith & Jean, LLC, Laura Davis Smith, and Sonja A. Jean, for
appellee.


Before FERNANDEZ, C.J., and EMAS, and MILLER, JJ.

     MILLER, J.
      Appellant, the mother, appeals a post-decretal order rendered

pursuant to a motion for modification of time-sharing filed by appellee, the

father. In the order, the trial court directed the parties’ children to participate

in Family Bridges, an intensive program purporting to remedy the effects of

Parental Alienation Syndrome (“PAS”). The oldest child turned eighteen

during the pendency of this appeal. Consequently, the family court no longer

has jurisdiction over him, rendering the portion of the challenged order

requiring him to participate moot. See Ford v. Ford, 153 So. 3d 315, 317

(Fla. 4th DCA 2014); Hardman v. Koslowski, 135 So. 3d 434, 436 (Fla. 1st

DCA 2014); see also § 61.13(2), Fla. Stat. (2022); § 61.503(2), Fla. Stat.

(2022). We reverse the remaining provisions of the order because the father

failed to present competent, substantial evidence that participation in the

program serves in the best interests of the remaining child.

                                BACKGROUND

      The facts underlying this appeal were articulated in our previous

decision in Logreira v. Logreira, 322 So. 3d 155 (Fla. 3d DCA 2021), where

we reversed a related order of referral to the Family Bridges program on due

process grounds. As salient to this appeal,

      Nearly a decade after reaching a settlement agreement providing
      for shared responsibility of their two minor children, the parties
      filed competing motions seeking modifications of the parenting
      plan. Relying upon various articles and a social investigation


                                        2
      report, the former husband contended the children, both
      teenagers, suffered from PAS. He specifically posited the
      children displayed unwarranted hostility as the result of
      indoctrination by the former wife and sought to enroll them in a
      therapeutic program. In the event therapeutic intervention
      proved unsuccessful, he alternatively sought additional
      timesharing and a downward modification of child support. The
      former wife countered by attributing the hostility to a historical
      incident of abuse involving the parties’ oldest child, along with
      instances of negligent parenting by the former husband,
      including a failure to participate in the children’s school events,
      graduation, and athletic and extracurricular activities. She
      sought to modify the timesharing schedule to reflect that the
      former husband regularly declined to exercise overnight
      visitation and further requested an upward modification of child
      support, or, in the alternative, enrollment in a family-based
      reunification program.

      The motions culminated in a nine-day bench trial, at the
      conclusion of which the trial court modified the parenting plan
      and ordered the children into Family Bridges, a family
      reunification program based outside of the State of Florida. . . .
      [T]he court ordered the parties to “both fully comply with enrolling
      and making certain the two minor children attend the entire
      Family Bridges program.” It further ordered the parties to
      “comply with the recommendations of all mental health and after
      care professionals as part of” the program, and specified “[i]n the
      event the children in connection with the Family Bridges program
      are placed to live with the Father, the Mother shall have no
      contact direct or indirect with the minor children until . . . that
      portion of the Family Bridges Program successfully concludes.”

Id. at 157–58 (second alteration in original) (footnote omitted).

      The trial court executed two separate orders to facilitate participation

in Family Bridges. The first order granted the father exclusive custody of the

children and prescribed the conditions of the program. The second order,



                                       3
the subject of this appeal, modified the parenting plan to reflect compelled

participation in the program. While lengthy and factually driven, the latter

order contains only an unelaborated conclusion that participation in the

program was in the best interests of the children. The court did not conduct

any factfinding or analysis relating to either the enumerated statutory factors

or any other relevant circumstances bearing on the welfare or health of the

children.

      After the orders were executed, the wife pursued two simultaneous

appeals. In the first appeal, she challenged the enrollment order, contending

the trial court violated her due process rights by denying her the opportunity

to be heard on the proposed conditions and awarding the father greater relief

than that sought in the underlying motion for modification. We reversed the

order on procedural grounds but expressed no opinion on the looming issue

of whether the referral to Family Bridges was legally sustainable. Id. at 159.

      In this appeal, the mother asserts the modification of the parenting plan

runs afoul of established statutory principles.       More specifically, she

contends the father failed to demonstrate that there was a substantial,

material, and unanticipated change in circumstances necessitating a change

in custody and that participation in Family Bridges was in the best interests

of the children.



                                      4
                         STANDARD OF REVIEW

      We review an initial time-sharing decision for an abuse of discretion.

See Schwieterman v. Schwieterman, 114 So. 3d 984, 987 (Fla. 5th DCA

2012). Our review of a modification of an existing time-sharing decision is

slightly different. “[T]he trial court does not have the same broad discretion

to modify custody that it exercises in initial determinations of custody.”

Boykin v. Boykin, 843 So. 2d 317, 320 (Fla. 1st DCA 2003); see also Jablon

v. Jablon, 579 So. 2d 902, 903 (Fla. 2d DCA 1991); Cooper v. Gress, 854

So. 2d 262, 265 (Fla. 1st DCA 2003); Culpepper v. Culpepper, 408 So. 2d

782, 784 (Fla. 2d DCA 1982); Paskiewicz v. Paskiewicz, 967 So. 2d 277,

279 (Fla. 3d DCA 2007). In modification cases, the dispositive issues are

whether there is competent, substantial evidence proving: (1) a substantial,

material, and unanticipated change of circumstances; and (2) that the

welfare of the child will be promoted by a change in time-sharing. Buttermore

v. Meyer, 559 So. 2d 357, 359 (Fla. 1st DCA 1990).

                            LEGAL ANALYSIS

      To prevail on his modification motion, the father bore the dual burden

of demonstrating there had been a substantial, material, and unanticipated

change of circumstances since the ratification of the initial parenting plan,



                                      5
and the best interests of the children would be served by compelled

enrollment in Family Bridges. See § 61.13(2)(c), Fla. Stat. As to the former

prong, the mother presents a compelling argument that the evidence

established the current circumstances were anticipated due to the historical

family dynamic, and the parents’ increased animosity and inability to

communicate do not constitute legally sufficient grounds to justify a

modification. See Ogilvie v. Ogilvie, 954 So. 2d 698, 701 (Fla. 1st DCA

2007); Sanchez v. Hernandez, 45 So. 3d 57, 62 (Fla. 4th DCA 2010); Ring

v. Ring, 834 So. 2d 216, 217 (Fla. 2d DCA 2002); see also J.G.J. v. J.H.,

318 So. 3d 632, 634 (Fla. 2d DCA 2021); Albert v. Rogers, 57 So. 3d 233,

237 (Fla. 4th DCA 2011). Because the latter prong is dispositive, we need

not weigh in on this argument.

      The best interests of the child is the polestar consideration in time-

sharing decisions. See Burgess v. Burgess, 347 So. 2d 1078, 1079 (Fla. 1st

DCA 1977). In determining best interests, section 61.13, Florida Statutes,

requires the trial court to evaluate all relevant factors, twenty of which are

statutorily enumerated, bearing on the welfare of the child.

      The statute is devoid of any express requirement that the trial court

engage in an individualized discussion of each of the enumerated factors.

However, several of our sister courts have determined that the failure to



                                      6
engage in any best interests analysis whatsoever renders a custody order

legally insufficient. See Winters v. Brown, 51 So. 3d 656, 658 (Fla. 4th DCA

2011); Kyle v. Carter, 290 So. 3d 640, 642 (Fla. 1st DCA 2020); Clark v.

Clark, 825 So. 2d 1016, 1017 (Fla. 1st DCA 2002); In re Z.L., 4 So. 3d 684,

685 (Fla. 2d DCA 2009); In Int. of B.T., 597 So. 2d 398, 399 (Fla. 1st DCA

1992). Orally rendered findings are adequate to satisfy the statute. See

Vinson v. Vinson, 282 So. 3d 122, 134 (Fla. 1st DCA 2019); Marquez v.

Lopez, 187 So. 3d 335, 337 (Fla. 4th DCA 2016).

      Against this background, we examine the instant case. The trial court

did not make any specific statutory findings, orally or in writing, and there

was no direct testimony of record that participation in the Family Bridges

program would promote the welfare and best interests of the children.

Consequently, we are left to comb through the record to determine whether

an inference arises that participation inures to the benefit of the children.

      Several witnesses opined that strengthening the paternal relationship

would benefit the entire family. No witness, however, posited that requiring

the children to participate in Family Bridges was consistent with their best




                                       7
interests. 1 Instead, a careful review of the record compels the opposite

conclusion.

      Of the two testifying experts, only one, Dr. Martha Jacobson, shed light

on the statutory best interests factors.2 She observed that the children were

thriving in the care of their mother. They had established close ties with her

and developed physically and emotionally.            Both children excelled

academically, were well-supported by peer networks, and participated in

extracurricular activities.

      Despite these observations, Dr. Jacobson strongly believed that a

relationship with both parents was in the best interests of the children.

However, she expressed concerns regarding participation in Family Bridges.

To enroll in the program, the children would be subject to certain

controversial requirements, including a forced separation from their mother

for an indeterminate time period. Dr. Jacobson opined that this particular

condition would not promote the welfare of the children. Indeed, she stated




1
  The father offered the factually unsupported conclusion that program
participation was in the best interests. This does not constitute competent,
substantial evidence. See Airsman v. Airsman, 179 So. 3d 342, 345 (Fla. 2d
DCA 2015).
2
  The other expert, Dr. Miguel Firpi, Ph.D., was called by the father to testify
solely as to PAS.

                                       8
she was uncertain as to whether forced participation in Family Bridges would

“detrimentally harm” the children.

      Although we are not unmindful that the trial court was in a superior

position to observe and evaluate the witnesses, upon this record, the finding

that compulsory participation in Family Bridges is in the best interests of the

children cannot be sustained. See Shaw v. Shaw, 334 So. 2d 13, 16 (Fla.

1976); In re A.C., 848 So. 2d 433, 434 (Fla. 2d DCA 2003); Jones v. Jones,

51 So. 3d 547, 550 (Fla. 1st DCA 2010); see also Delgado v. Silvarrey, 528

So. 2d 1358, 1361 (Fla. 3d DCA 1988) (reversing a change in custody order

where “[t]he trial court incorrectly regarded the father’s best interests as the

determinative factor”). Accordingly, we are constrained to reverse the order

under review and remand for further proceedings.

      Reversed and remanded.




                                       9